Citation Nr: 0108157	
Decision Date: 03/20/01    Archive Date: 03/26/01

DOCKET NO.  99-19 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

The Board construes the issue to be:  Whether new and 
material evidence has been submitted to reopen the veteran's 
claim of entitlement to service connection for hypertension 
and, if so, whether all the evidence both old and new 
warrants the grant of service connection.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION 

The veteran had active duty from June 1987 to January 1996.  

The veteran's original claim seeking entitlement to service 
connection for hypertension was denied by a June 1996 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Baltimore, Maryland.  He was notified of this 
determination and of his procedural and appellate rights by 
VA letter dated June 13, 1996.  However, he did not initiate 
an appeal within one year of this notification.  The June 
1996 rating decision therefore became final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.302 (2000).

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1999 rating decision by RO.  The RO 
characterized the issue in this case as that of service 
connection for hypertension.  The Board finds that the RO, 
apparently conceded that the veteran had submitted sufficient 
evidence to reopen his claim of entitlement to service 
connection for hypertension.  However, the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
a matter such as this the Board has a legal duty to consider 
the issue of whether new and material evidence has been 
submitted to reopen the claim regardless of the RO's action.  
See Barnett v. Brown, 8 Vet. App. 1 (1995).  Therefore, the 
issue of whether new and material evidence has been submitted 
to reopen the veteran's claim seeking entitlement to service 
connection for hypertension is addressed below.  



FINDINGS OF FACT

1.  The veteran's claim for service connection for 
hypertension was denied by final rating action in June 1996 
on the basis that hypertension was not shown to be present by 
competent medical evidence.  

2.  Evidence submitted in conjunction with the veteran's 
March 1999 claim to reopen is not cumulative and is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
hypertension.  


CONCLUSIONS OF LAW

1.  The June 1996 RO rating decision denying the veteran's 
claim for entitlement to service connection for hypertension 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 20.302 
(2000).

2.  Evidence received since the June 1996 rating action is 
new and material and the claim for service connection for 
hypertension is reopened.  38 U.S.C.A. § 5108, (West 1991); 
38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

During his period of service and subsequently, the veteran 
had periodic elevated blood pressure readings; however, there 
was no showing of a chronic essential hypertension by 
competent medical evidence prior to his current claim.  In 
association with his claim to reopen, the veteran has 
furnished medical evidence showing for the first time the 
current presence of an essential hypertension.  

II.  Analysis

Service connection for hypertension was finally denied in 
1996.  The veteran was informed of that determination and did 
not appeal, so it became final.  38 U.S.C.A. § 7105 (West 
1991).  The law provides that a finally denied claim may only 
be reopened upon the submission of evidence that is both new 
and material.  38 U.S.C.A. § 5108 (West 1991).  

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed; however, 
this presumption no longer applies in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510 
(1992).  

With respect to the issue of materiality, the newly presented 
evidence need not be probative of all the elements required 
to award the claim.  Evans v. Brown, 9 Vet. App. 273, 284 
(1996) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996)(table)).  Rather, it is 
the specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Evans, at 284.  In order to reopen a 
previously and finally disallowed claim there must be new and 
material evidence submitted "since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits."  Id.

The Court has set forth a three-step analysis in determining 
whether to reopen previously and finally denied claims.  
Elkins v. West, 12 Vet. App. 209 (1999).  Under the Elkins' 
test, it must be determined whether the veteran has presented 
new and material evidence under 38 C.F.R. § 3.156(a) in order 
to have a finally decided claim reopened under 38 U.S.C.A. § 
5108.  Second, if new and material evidence has been 
presented, immediately upon reopening the claim, it must be 
determined whether, based upon all the evidence of record in 
support of the claim, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  Third, if the claim is 
well grounded, then the merits of the claim must be 
evaluated, but only after ensuring the VA's duty to assist 
under 38 U.S.C.A. § 5107(b) has been fulfilled.  Winters v. 
West, 12 Vet. App. 203 (1999).

However, subsequent to the above Court decisions, the law was 
changed in November 2000 to eliminate the well-grounded claim 
requirement set forth in 38 U.S.C.A. § 5107.  (See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).).  Now, when it is determined that new and 
material evidence has been submitted to reopen a claim, the 
merits of the claim must be evaluated.  

The evidence of record at the time of the June 1996 rating 
action did not show the presence of a chronic essential 
hypertension.  The record at that time also showed that the 
veteran had failed to furnish or identify evidentiary 
material that would establish the presence of a chronic 
essential hypertension for which service connection could be 
granted.  

It was not until his 1999 attempt to reopen that the veteran 
finally furnished competent medical evidence to establish the 
presence of a chronic essential hypertension.  This 
additional evidence is new and was not considered by the RO 
in its June 1996 decision.  In addition, the Board finds that 
the evidence is material in that it addresses the very basis 
of the June 1996 denial, the absence of a showing of an 
essential hypertension.  The Board finds that new and 
material evidence has been submitted to reopen the veteran's 
claim for service connection for hypertension.  Accordingly, 
the claim must be reopened.  



ORDER

New and material evidence having been submitted to reopen the 
claim for service connection for hypertension, the claim is 
reopened.  To this extent, the appeal is granted.


REMAND

Review of the service medical records shows that the 
appellant had elevated blood pressure readings during 
service.  A report of medical evaluation board, dated in 
March 1995, reported borderline hypertension with an 
approximate date of onset of 1995.  At time of service 
discharge, the veteran filed a claim for service connection 
for hypertension, but this claim was denied by rating action 
in June 1996.  It was denied on the basis that although 
elevated blood pressure were shown, there was no showing or 
diagnosis of essential hypertension during or subsequent to 
service.  

Thereafter, a report of a June 1997 Post Office examination 
submitted in association with his reopened claim, showed 
blood pressure readings of 150/100, 130/95 and 160/100.  On 
VA examination in June 1999 blood pressure readings of 
145/100, 150/105, 148/103 were reported and a diagnosis of 
hypertension being treated with medication was made.  Thus, 
the presence of hypertension is now established in the 
record.  

At a hearing before the undersigned member of the Board in 
February 2001, the veteran and his representative pointed out 
that there were numerous elevated blood pressure readings 
during service and noted that the veteran continued to have 
elevated readings after service to the time he was found to 
have essential hypertension.  It was argued that a physician 
had not been provided an opportunity to review the reported 
blood pressure readings and determine their significance.  

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  The Court has held that when 
the Board believes the medical evidence of record is 
insufficient it may supplement the record by ordering a 
medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Because there is evidence that the appellant had 
elevated blood pressure readings during and after service and 
now has been found to have essential hypertension, the Board 
believes that additional cardiology assessment of their 
significance would prove useful in this case.  Therefore, 
this case is being remanded to obtain additional medical 
evidence.  

Further, as previously pointed out, there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the VA with respect to the duty to assist.  Because 
of this change in the law, compliance with the notice and 
duty to assist provisions contained in the new law must be 
addressed by the RO on remand.  

Accordingly, further appellate consideration will be deferred 
that the case is REMANDED to the RO for the following 
development:

1.  The veteran should be asked to 
identify the source of any treatment or 
physical examinations he received for his 
hypertension since his discharge from 
service.  He should also be asked to 
provide the appropriate release forms for 
any identified records not already of 
record so that these records may be 
obtained by the RO.  All records obtained 
should be added to the claims folder.  

2.  The RO should then schedule the 
appellant for a VA examination by an 
appropriate specialist to determine the 
nature and extent of his hypertension.  
The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 
3.655(b) (2000) regarding failure to 
report for scheduled VA examinations.  

The claims folder and a copy of this 
remand must be made available to and 
reviewed by the examiner prior to the 
examination.  The examiner should be 
requested to express an opinion as to the 
significance of the veteran's elevated 
service readings and whether it is at 
least as likely as not that the appellant 
now has hypertension or other 
cardiovascular disease that had its 
origin in service.  The examiner should 
provide complete rationale for all 
conclusions reached.  

3.  Thereafter, the RO should review the 
requested opinion to ensure that it is 
responsive to and in complete compliance 
with the directives of this remand and if 
it is not, the RO should implement 
corrective procedures.  

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied. 

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should review and 
adjudicate the veteran's claim for 
service connection for hypertension in 
light of the entire record to include any 
evidence added to the record as a result 
of this remand.  

If the benefit sought on appeal remains denied, a 
supplemental statement of the case should be furnished to the 
appellant and his representative, and they should be afforded 
the appropriate period of time to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration.  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives due 
process.  No additional action is required by the appellant 
until he receives further notification from VA.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  



